NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                      No. 11-4376
                     _____________

                 THOMAS P. DAVIS;
                BRUCE D. REITMAN;
              ANNE COOLIDGE GERKEN;
                 MARVINA JENKINS

                            v.

    UNUM GROUP, and its Predecessors and Subsidiaries,
  including UnumProvident Corporation, Unum Corporation,
    Provident Companies, Inc., Provident Life and Accident
Insurance Company, The Paul Revere Life Insurance Company,
                The Paul Revere Corporation

                           Thomas P. Davis,
                                    Appellant
                     ______________

APPEAL FROM THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
              (D.C. Civil No. 03-cv-00940)
        District Judge: Honorable Jan E. Dubois
                     ____________

        Submitted Under Third Circuit LAR 34.1(a)
                   November 2, 2012
                     ____________

 Before: SLOVITER, AMBRO and BARRY, Circuit Judges

            (Opinion Filed: November 29, 2012)
                                        ____________

                                          OPINION
                                        ____________

BARRY, Circuit Judge

       Thomas P. Davis had been receiving disability insurance benefits for almost ten

years when, in February 2001, those benefits were terminated. He filed suit in February

2003, and thereupon commenced the long and torturous history of this case, even though,

in 2004, his employer had reversed itself and agreed to pay Davis all benefits as well as

interest and attorney’s fees.

       That long history now culminates in this appeal. Davis argues that the District

Court erred in concluding that he lacked standing to maintain his RICO claim, the only

claim before us, and erred in concluding that he had not “pled and proffered” facts

sufficient to withstand summary judgment on that claim. (Appellant’s Br. at 4). We

exercise plenary review over a grant of summary judgment. Albright v. Virtue, 273 F.3d

564, 570 (3d Cir. 2001).

       Given that we write primarily for the parties, we need not reprise the long history

of this case nor do we find it necessary to detail the various reasons why Davis contends

his arguments should prevail and why UNUM Group contends they should not. We have

carefully reviewed all of those contentions, the applicable law, and the record of this case.

Suffice it to say that, substantially for the reasons set forth in the excellent Opinion of the

District Court, we will affirm.

                                               2